DETAILED ACTION
Applicant: LIANG, Weiping
Assignee: Beijing Power-Resolution Technology CO. LTD.
Attorney: Steve CHO (Reg. No.: 44,612) and Jinchul Hong (Reg. No.: 77,903)
Filing: Amendment filed 13 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are currently pending before the Office, and claims 1, 3-5, 7-8, 10, and 12 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the Non-Final Rejection on 04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since it included a statement that “each item of information . . . was first cited in . . . a foreign patent office . . . not more than three months prior to the filing of the IDS” (37 C.F.R. §1.97(e)(1)).  Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 13 July 2022, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made to fix formality issues and the claims have been amended to avoid the cited art.  The objections of the Specification and claims have been withdrawn, and the rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the closest prior art references are:
Ge et al. – which discloses a device for processing a nuclear energy spectrum (Ge et al.: Fig. 2), comprising a detector (Fig. 2 NaI scintillator/photoelectric multiplier tube; Abstract), a nuclear pulse processing module (complex prog. logic device (CPLD)), and a nuclear energy spectrum processing module (ARM chip; ¶¶28-31 ARM chip adopts ping-pong buffering mechanism); wherein the detector (Fig. 2; Abstract) is configured to convert nuclear radiation into nuclear pulse signals with corresponding amplitudes (¶28 pulse signal); and the nuclear pulse processing module (CPLD) is configured to shape the nuclear pulse signals into narrow pulses (¶¶28-31 amplitude compression), and perform amplitude analysis on the narrow pulses to generate the nuclear energy spectrum (¶¶28-31).  However, Ge et al. fails to disclose a pre-built nuclear pulse response model to shape the nuclear pulse signals into narrow pulses, wherein a pulse width of the nuclear pulse signal is reduced to generate the narrow pulses and generate the nuclear energy spectrum based on amplitudes of the narrow pulses and a number of the narrow pulses and it fails to disclose reducing the energy resolution of the nuclear spectrum.

    PNG
    media_image1.png
    344
    645
    media_image1.png
    Greyscale


Nelson – which discloses  an apparatus for processing a nuclear energy spectrum (Nelson: Fig. 3 spectrometer 100; Figs. 4-7 signal processing 50 signal processing path 51), comprising a nuclear radiation detector (Fig. 3 detector 120; ¶24), a nuclear pulse processing module (Fig. 7 pulse processing; ¶46), and a nuclear energy spectrum processing module (Fig. 3 RAM 70 paths 71,72; Fig. 8; ¶¶43-50) configured to shape the nuclear pulse signals (Figs. 4 & 7; ¶46) and a nuclear energy spectrum processing module (Fig. 3 RAM 70 paths 71,72; Fig. 8; ¶¶43-50) is configured to reduce a value of an energy resolution of the nuclear energy spectrum (¶¶47-50).  However, Nelson fails to disclose a pre-built nuclear pulse response model to shape the nuclear pulse signals into narrow pulses, wherein a pulse width of the nuclear pulse signal is reduced to generate the narrow pulse.

    PNG
    media_image2.png
    349
    485
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    332
    846
    media_image3.png
    Greyscale

Shimadzu Corp (JP S59122987 from IDS dated 07/13/2022) – which discloses a method for reducing pile-up and preventing deterioration of resolving capacity (Shimadzu Corp: Abstract) including enhancing the counting ratio by reducing an amplitude (Abstract).  However, Shimadzu Corp fails to disclose a pre-built nuclear pulse response model to shape the nuclear pulse signals into narrow pulses, wherein a pulse width of the nuclear pulse signal is reduced to generate the narrow pulses and generate the nuclear energy spectrum based on amplitudes of the narrow pulses and a number of the narrow pulses.
Thermo Niton Analyzers LLC (WO 2010/054018 A1 from IDS dated 07/13/2022) – which discloses a method for adapting shaping times and pulse processing parameters (Thermo Niton Analyzers: Abstract) including a detector (Fig. 1 detector 106) and a digital signal processor (112) configured to reduce a pulse shaping time (¶¶32-33) utilizing pre-stored processing parameters (¶35).  However, Thermo Niton Analyzers fails to disclose a pre-built nuclear pulse response model to shape the nuclear pulse signals into narrow pulses, wherein a pulse width of the nuclear pulse signal is reduced to generate the narrow pulses and generate the nuclear energy spectrum based on amplitudes of the narrow pulses and a number of the narrow pulses.

    PNG
    media_image4.png
    638
    511
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an apparatus (claim 1) or method (claim 8) for processing a nuclear energy spectrum (S410) including a detector, a nuclear pulse processing module, and a nuclear energy spectrum processing module, wherein the detector is configured to detect nuclear radiation and convert into nuclear pulse signals (S410), the nuclear pulse processing module is configured to use a pre-built nuclear pulse response model to shape the nuclear pulse signals into narrow pulses, wherein a pulse width of the nuclear pulse signal is reduced to generate the narrow pulses and generate the nuclear energy spectrum based on amplitudes of the narrow pulses and a number of the narrow pulses; and the nuclear energy spectrum processing module is configured to reduce a value of an energy resolution of the nuclear energy spectrum, to obtain the nuclear energy spectrum, in combination with the other claimed elements.  Claims 2-7 and 9-12 are allowed based on dependency.

    PNG
    media_image5.png
    467
    711
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884